Exhibit 10.3

EXECUTION COPY

 

 

 

TRANSITION SERVICES AGREEMENT

dated as of June 7, 2013

between

ANHEUSER-BUSCH INBEV SA/NV

and

CONSTELLATION BRANDS, INC.

 

 

 



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT, dated as of June 7, 2013 (this “Agreement”),
is entered into by and between Anheuser-Busch In Bev SA/NV, a Belgian
corporation (“Seller”) and Constellation Brands, Inc, a Delaware corporation
(the “Purchaser” and, together with Seller, each a “Party” and collectively, the
“Parties”).

RECITALS

WHEREAS, pursuant to the terms and conditions of that certain Stock Purchase
Agreement, dated as of February 13, 2013, as amended by the First Amendment to
Stock Purchase Agreement, made and entered into as of April 19, 2013 (as further
amended, modified or supplemented from time to time in accordance with its
terms, the “Stock Purchase Agreement”), between Seller, Purchaser and certain
other parties, Seller has agreed, among other things, to cause all of the issued
and outstanding shares of capital stock of (i) Compañia Cervecera de Coahuila,
S.A. de C.V., a sociedad anónima de capital variable organized under the laws of
Mexico (the “Company”) and (ii) all of the issued and outstanding shares of
capital stock of Servicios Modelo de Coahuila, S.A. de. C.V. a sociedad anónima
de capital variable organized under the laws of Mexico (“Servicios”), in each
case, to be sold to Purchaser or one of its designees.

WHEREAS, as contemplated by the Stock Purchase Agreement, Seller and Purchaser
each desire to arrange for the provision of the Services in connection with the
operation of the Company and the Piedras Negras Plant by Purchaser following the
Closing Date and the expansion of the Piedras Negras Plant; and

WHEREAS, the execution and delivery of this Agreement is required by the Stock
Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and of the representations,
warranties, covenants and agreements set forth in this Agreement, and subject to
and on the terms and conditions set forth in this Agreement, the Parties agree
as follows:

ARTICLE I

INTERPRETATION

Section 1.01 Certain Defined Terms.

(a) Capitalized terms used but not otherwise defined herein or in any schedule
attached hereto shall have the meanings given to them in the Stock Purchase
Agreement.

(b) As used in this Agreement and in the schedules attached hereto:

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person. “Control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the

 

-1-



--------------------------------------------------------------------------------

management policies of a Person, whether through the ownership of voting
securities, by contract or credit arrangement, as trustee or executor, or
otherwise. For the avoidance of doubt, the Company is an Affiliate of Purchaser,
and not an Affiliate of Seller.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Action” means any litigation, action, audit, suit, charge, binding arbitration
or other legal, administrative, regulatory or judicial proceeding.

“Beer” has the meaning assigned to that term in the Interim Supply Agreement.

“Brewery Expansion Plan” means those specifications and plans developed by
Purchaser with the technical support of Seller to expand the capacity of the
Piedras Negras Plant to produce, bottle, package and temporarily store Beer by
an additional ten million hectoliters per year over such capacity for the
Piedras Negras Plant on the date hereof as described on Schedule 2.01(d).

“Brewery Expansion Services” has the meaning set forth in Section 2.01(d).

“Brewery Operations Services” has the meaning set forth in Section 2.01(a).

“Cartons” means boxes, baskets, trays, partitions, flat board, sash and similar
packaging for Importer Product (as defined under the Sub-license Agreement).

“Change of Control” means (i) any Prohibited Owner or Person controlled by a
Prohibited Owner becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that such Prohibited Owner or Person shall
be deemed to have beneficial ownership of all shares that such Prohibited Owner
or Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time) of all or any portion of any
class of capital stock or equity interests (including partnership interests)
then outstanding of Crown; provided, that, no such Prohibited Owner or Person
shall be considered to be a beneficial owner of any class of capital stock or
equity interests (including partnership interests) of Crown solely as a result
of being a beneficial owner of Voting Stock of the Purchaser, (ii) any
Prohibited Owner or Person controlled by a Prohibited Owner becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that such Prohibited Owner or Person shall be deemed to have beneficial
ownership of all shares that such Prohibited Owner or Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) of all or any portion of any class of capital stock or equity interests
(including partnership interests) then outstanding of the Company; provided,
that, no such Prohibited Owner or Person shall be considered to be a beneficial
owner of any class of capital stock or equity interests (including partnership
interests) of the Company solely as a result of being a beneficial owner of
Voting Stock of the Purchaser, (iii) any Prohibited Owner or Person controlled
by a Prohibited Owner becomes the beneficial owner, directly or indirectly, of
more than fifty percent (50%) of the voting power of the total outstanding
Voting Stock of the Purchaser; (iv) any Prohibited Owner or Person controlled by
a Prohibited Owner becomes a member of Crown or shareholder of the Company, or
(v) a sale of all or substantially all of the assets of the Company to any
Prohibited Owner or Person controlled by a Prohibited Owner.

 

-2-



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the recitals to this Agreement.

“Confidential Information” has the meaning set forth in Section 2.12(a).

“Contract” means any binding contract, agreement, subcontract, lease, sublease,
license, purchase order, work order, sales order, indenture, note, bond,
instrument, mortgage, commitment, covenant or undertaking.

“Crown” means Crown Imports, LLC, a Delaware limited liability company, and any
successor thereto.

“Disclosing Party” has the meaning set forth in Section 2.12(a).

“Disposition” means the sale, transfer, exclusive license or other disposition
(including any sale and leaseback transaction) of any property (including stock,
membership interest, partnership and other equity interests) by any Person of
property owned by such Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder, in each case, as amended.

“Excluded Services” has the meaning set forth in Section 2.01.

“Force Majeure Events” has the meaning set forth in Section 6.02.

“Grupo Modelo” means Grupo Modelo, S.A.B. de C.V., a sociedad anónima de capital
variable organized under the laws of Mexico.

“Grupo Modelo Entities” means, Grupo Modelo together with Affiliates and any
successors thereto (other than the Company or Servicios).

“Inamex Equipment” means the fixtures and equipment owned by Inamex de Cerveza y
Malta, S.A. de C.V. that are on or about the Plant Property (including, to the
extent applicable, any buildings, cranes, tanks, compressors and pasteurizers)
and any user manuals, brochures or other documentation or written information
regarding, or designed to facilitate the use of, such fixtures and equipment.

“Interim Supply Agreement” means that certain Interim Supply Agreement, dated as
of the date hereof, by and between Grupo Modelo and Crown.

“Invoices” has the meaning set forth in Section 3.02(b)(i).

“IT” means information technology.

“IT Service” means a service involving the management, maintenance, installation
or utilization of computer hardware and software used in connection with the
operation of the business of the Company, including the management, maintenance,
installation or utilization of IT Systems.

 

-3-



--------------------------------------------------------------------------------

“IT Systems” means the computer systems, telephone systems, email and similar
information storage or transfer systems, and computer systems for management,
maintenance, operation and utilization of equipment and facilities located at
the Piedras Negras Plant, utilizing computer hardware and software in connection
with the operation of the business of the Company

“Knowing and Intentional” means that (i) a certain act or omission was
voluntarily made with the understanding that the act or omission constitutes a
breach of this Agreement, and (ii) such breach was not cured promptly after
receipt of notice thereof (taking into account how long it reasonably takes to
cure such breach). For the avoidance of doubt, “Knowing and Intentional” does
not require the proof of scienter, bad faith or of any intent to cause any
particular damage or harm.

“Membership Interest Purchase Agreement” means that certain Amended and Restated
Membership Interest Purchase Agreement, dated as of February 13, 2013, by and
among Seller, Purchaser, Constellation Beers Ltd. and Constellation Brands Beach
Holdings, Inc.

“Migration” means the transfer of the Transferred Data from Seller’s IT Systems
to Purchaser’s IT Systems (including SAP).

“Migration Plan” has the meaning set forth in Section 3.02(c).

“Out-of-Pocket Costs” has the meaning set forth in Section 3.02(a).

“Other G&A Services” has the meaning set forth in Section 2.01(c).

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Pass-Through Charges” means the actual documented costs charged (without
markup) by a Third-Party Service Provider for the Services provided.

“Performance Standard” has the meaning set forth in Section 2.07(a).

“Permitted Holders” means (a) Marilyn Sands, her descendants (whether by blood
or adoption), her descendants’ spouses, her siblings, the descendants of her
siblings (whether by blood or adoption), Hudson Ansley, Lindsay Caleo, William
Caleo, Courtney Winslow, or Andrew Stern, or the estate of any of the foregoing
Persons, or The Sands Family Foundation, Inc., (b) trusts which are for the
benefit of any combination of the Persons described in clause (a), or any trust
for the benefit of any such trust, or (c) partnerships, limited liability
companies or any other entities which are controlled by any combination of the
Persons described in clause (a), the estate of any such Persons, a trust
referred to in the foregoing clause (b), or an entity that satisfies the
conditions of this clause (c).

“Permitted Purpose” has the meaning set forth in Section 2.12(a).

“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, governmental authority or other entity.

 

-4-



--------------------------------------------------------------------------------

“Piedras Negras Plant” means that certain brewery owned and operated by the
Company and located in Piedras Negras, Coahuila, Mexico.

“Procurement and Logistics Transition Services” has the meaning set forth in
Section 2.01(b).

“Product” has the meaning in the Interim Supply Agreement.

“Prohibited Owner” means Carlsberg Breweries A/S, Heineken Holding NV, SABMiller
plc, Molson Coors Brewing Company, Miller Coors LLC, any of their respective
controlled Affiliates and any successor of any of the foregoing, or any Person
(other than a Subsidiary of Purchaser or a Permitted Holder) owning,
distributing or brewing Beer brands of which 275 million Cases (as such term is
defined in Section 1.1 of the Sublicense Agreement) or more were sold in the
Territory during the calendar year ended immediately prior to the determination
of whether such Person is a Prohibited Owner.

“Purchaser” has the meaning set forth in the preamble to this Agreement.

“Purchaser Indemnified Parties” has the meaning set forth in Section 5.02.

“Receiving Party” has the meaning set forth in Section 2.12(a).

“Sales Taxes” has the meaning set forth in Section 3.06(a).

“Seller” has the meaning set forth in the preamble to this Agreement.

“Service Coordinator” has the meaning set forth in Section 2.08.

“Services” has the meaning set forth in Section 2.01(e).

“Services Licensee” has the meaning set forth in Section 2.11(a).

“Settlement Date” has the meaning set forth in the GM Agreement.

“Stock Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

“Sublicense Agreement” means that certain Amended and Restated Sub-license
Agreement dated as of the date hereof by and between Constellation Beers Ltd.
and Marcas Modelo, S. de R.L. de C.V.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company, trust, estate or other Person of which
(or in which), directly or indirectly, more than fifty percent (50%) of (i) the
issued and outstanding capital stock having ordinary voting power to elect a
majority of the board of directors, managers or others performing similar
functions of such entity (irrespective of whether at the time capital stock of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency), (ii) the interest in the capital or profits
of such partnership, joint venture or limited liability company or other Person
or (iii) the beneficial interest in such trust or estate is at

 

-5-



--------------------------------------------------------------------------------

the time owned by such first Person, or by such first Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Supply Services” has the meaning set forth in Section 2.01(e).

“Taxes” means (i) all Mexican federal, state or local or foreign taxes, fees,
assessments, levies or other governmental charges, or any liability for any of
the foregoing together with all interest, penalties and additions imposed by any
Governmental Authority.

“Territory” has the meaning assigned to that term in Section 1.1 of the
Sublicense Agreement.

“Third Party” means any Person that is neither a Party nor an Affiliate of a
Party.

“Third-Party Contract” has the meaning set forth in Section 2.03.

“Third-Party Service Provider” has the meaning set forth in Section 2.03.

“Transferred Data” shall mean the data generated by the Company in connection
with the operation of the business of the Company and managed and maintained by
Grupo Modelo on behalf of the Company or Servicios.

“Voting Stock” means (i) with respect to a corporation, the stock of the class
or classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect or appoint at least a majority of the
board of directors or trustees of such corporation (irrespective of whether or
not at the time stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency) and (ii) with
respect to a partnership, limited liability company or business entity other
than a corporation, the equity interests thereof.

“Yeast” has the meaning assigned to that term in Section 1.1 of the Sublicense
Agreement.

Section 1.02 Other Definitional Provisions. Unless the express context otherwise
requires:

(a) the word “day” means calendar day;

(b) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(c) the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;

(d) the terms “Dollars” and “$” mean United States Dollars;

(e) references herein to a specific Section, Subsection or Schedule shall refer,
respectively, to Sections, Subsections or Schedules of this Agreement;

 

-6-



--------------------------------------------------------------------------------

(f) wherever the word “include”, “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

(g) references herein to any gender include the other gender;

(h) references in this Agreement to the “United States” mean the United States
of America and its territories and possessions;

(i) references in this Agreement to the “Mexico” mean Mexico and its territories
and possessions;

(j) the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends and such phrase shall not mean simply
“if”; and

(k) except as otherwise specifically provided in this Agreement, any agreement,
instrument or statute defined or referred to herein means such agreement,
instrument or statute as from time to time amended, supplemented or modified,
including (i) (in the case of agreements or instruments) by waiver or consent
and (in the case of statutes) by succession of comparable successor statutes and
(ii) all attachments thereto and instruments incorporated therein.

ARTICLE II

SERVICES

Section 2.01 Provision of Services. Subject to the terms and conditions of this
Agreement, Seller shall provide, or cause to be provided, to Purchaser for the
benefit of the Company and for the Piedras Negras Plant, Servicios:

(a) consulting services with respect to the management of the Piedras Negras
Plant (the “Brewery Operations Services”);

(b) consulting services in logistical matters, materials resource planning and
advisory services on procurement matters in connection with the transitioning of
the operations of the Piedras Negras Plant (together, the “Procurement and
Logistics Transition Services”);

(c) general administrative services currently provided at the Piedras Negras
Plant or to Servicios, including information technology (IT Service), finance
and regulatory compliance, services related to the testing of products and
packaging in Crown’s current development pipeline as of the date of the Stock
Purchase Agreement at Grupo Modelo’s Mexico City test brewery, human resources
and promotional, retail and licensing services performed by GModelo Corporation
as of the date of the Stock Purchase Agreement (it being agreed and understood
Purchaser that shall use its reasonable best efforts, with the cooperation of
Seller, to identify and engage a Third Party to perform such promotional, retail
and licensing services (or perform such services itself) as soon as practicable
after the date hereof) (collectively, the “Other G&A Services”);

 

-7-



--------------------------------------------------------------------------------

(d) services relating to the Brewery Expansion Plan as more fully set forth on
Schedule 2.01(d) (the “Brewery Expansion Services”); and

(e) the supply of aluminum cans, glass, malt, crowns and caps, hops, corn
starch, can lids, Cartons and Yeast (the “Supply Services”, and, together with
the Brewery Operations Services, the Other G&A Services, the Procurement and
Logistics Transition Services and the Brewery Expansion Services, the
“Services”);

provided, however, that under no circumstances shall the Services include
services related to or connected with (i) capital expenditures (other than the
consulting service required to be provided in connection with the Brewery
Expansion Services), (ii) innovation (such services in clauses (i) and (ii),
together, the “Excluded Services”) and (iii) supply (other than with respect to
Supply Services); provided, further, that other than with respect to the Brewery
Expansion Services, the scope of the foregoing Services shall not be required to
be greater than the scope of the services that were provided by any Grupo Modelo
Entity to the Company in the ordinary course of business during the 12 months
immediately prior to the Settlement Date, but such scope shall be at least equal
to the scope of the services that were provided by any Grupo Modelo Entity to
the Company in the ordinary course of business during the 12 months immediately
prior to the Settlement Date. Notwithstanding anything to the contrary, under no
circumstances shall Seller have the authority to make any decisions with respect
to the operation and expansion of the Piedras Negras Plant or the Company.

Section 2.02 Additional Necessary Services. Seller agrees to provide any
additional services other than the Excluded Services for the operation of the
Company, upon Purchaser’s reasonable request and at a price to be agreed upon
after good faith negotiations between the Parties; provided, that the scope of
any such additional services shall be no greater than the services that were
provided by any Grupo Modelo Entity to the Company in the ordinary course of
business during the 12 months immediately prior to the Settlement Date. Any such
additional necessary services so provided by Seller shall constitute Services
under this Agreement and be subject in all respect to the provisions of this
Agreement.

Section 2.03 Third-Party Service Providers. Seller may satisfy its obligation to
provide the applicable Services hereunder by causing (a) one or more of its
Affiliates that is reasonably capable of performing the Services, to provide
such Services or by subcontracting any of such Services or any portion thereof
to such Affiliates (and Seller hereby fully and unconditionally guarantees the
due and punctual performance of the Services by any such Affiliate), or
(b) procuring any of such Services or portion thereof, from any Third Party
(such a Third Party, a “Third-Party Service Provider”) that is reasonably
capable, in Purchaser’s reasonable judgment, of performing the Services
(provided that Bain Consulting, LLC and Accenture shall be deemed to be
reasonably capable in Purchaser’s reasonable judgment for purposes of this
Section 2.03(b)); provided; however, notwithstanding the foregoing, Seller may
not subcontract, or otherwise delegate its obligations to provide Services
hereunder to any Third Party (other than an Affiliate of Seller) without the
express written consent of Purchaser (with such consent not to be unreasonably
conditioned, withheld or delayed). Seller shall use commercially reasonable
efforts to enforce the provisions of any Contract with a Third-Party Service
Provider (a “Third-Party Contract”) that is related to the Services provided for
Purchaser’s and the Company’s benefit and upon Purchaser’s or the Company’s
written request describing the default of the Third-Party Service Provider and
supporting the demand of

 

-8-



--------------------------------------------------------------------------------

performance, compensation or indemnity, Seller shall use commercially reasonable
efforts to pursue any required performance, warranty or indemnity under any
Third-Party Contract on Purchaser’s or the Company’s behalf. Purchaser shall
reimburse Seller for all Out-of-Pocket Costs incurred by Seller in connection
with pursuing any such performance, warranty or indemnity on behalf of
Purchaser. The above is without prejudice to any of Seller’s or Purchaser’s
rights against the Third-Party Service Provider as a result of any Pass Through
Warranty.

Section 2.04 Transitional Nature of Services. The Parties acknowledge the
transitional nature of the Services. Accordingly, subject to Article VI, as
promptly as practicable following the execution of this Agreement, Purchaser
agrees to use commercially reasonable efforts to make a transition of each
Service to its own internal organization or to obtain alternative Services from
Third Parties on or prior to the following transition dates for each of the
Services:

(a) with respect to Brewery Operations Services, the date that is six months
from the date of this Agreement,

(b) with respect to Other G&A Services, the date that is 24 months from the date
of this Agreement; provided, however, that at Purchaser’s option, the provision
of Other G&A Services pursuant to this Agreement may be extended to the date
that is 36 months from the date of this Agreement;

(c) with respect to Procurement and Logistics Transition Services, the date that
is 36 months from the date of this Agreement; provided, however, that, with
respect to the materials resource planning services provided pursuant to
Section 2.01(b), if the Company has been unable to obtain and install its own
materials resource planning IT System prior to the date that is six months from
the date of this Agreement, such services shall continue to be provided pursuant
to this Agreement until the earlier of (i) the date on which the Company has
obtained and fully installed such system and (ii) the date that is 36 months
from the date of this Agreement;

(d) with respect to Brewery Expansion Services, the date that is 36 months from
the date of this Agreement, provided that Purchaser shall use commercially
reasonable efforts to meet each of the Target Completion Dates for the
applicable Brewery Expansion Plan Milestone as set forth on Schedule 2.01(d);
and

(e) with respect to each Supply Service, the date that is 36 months from the
date of this Agreement.

It is agreed that, although Purchaser has agreed to use its commercially
reasonable efforts as set forth herein, Seller shall have no right to receive
damages or terminate this Agreement arising out of any claim that Purchaser
failed to use such efforts; provided that in no case shall Seller be required to
provide any particular Services beyond the latest date for such particular
Service as set forth in this Section 2.04. Without limiting the foregoing,
Purchaser and Seller agree to cooperate in good faith to negotiate an agreement
with the current supplier of Cartons, Gondi, S.A. de C.V., to supply Cartons
directly to the Company on terms independent of any supply to Grupo Modelo and
its subsidiaries.

 

-9-



--------------------------------------------------------------------------------

Section 2.05 Exception to Obligation to Provide Services and Cooperation on
Third Party Contracts. Should (a) the provision of a Service by Seller violate,
increase or constitute a breach of Seller’s obligations under any Law or any
Contract to which Seller or any of its Affiliates is subject, or (b) any
Contract or arrangement with any Third Party pursuant to which the Company
received goods and services during the 12 months immediately prior to the
Closing (a “Prior Contract”), due to the Closing (i) be terminated by a party to
such Prior Contract (other than the Company), (ii) entitle a party to such Prior
Contract (other than the Company) to increase, and such party does increase, the
cost or obligation of, or reduce the benefit to, the Company under such Prior
Contract, or (iii) result in the inability of the Company to obtain after the
Closing Date, goods or services that are the subject of the Prior Contract, for
a cost that is consistent with the cost the Company was required to incur prior
to the Closing, then the Parties shall each use their respective reasonable best
efforts to obtain (or cause to be obtained) all consents, agreements, waivers
and licenses necessary for any such Service or such goods or services to be
provided to the Company (it being understood that such reasonable best efforts,
with respect to Purchaser, include, to the extent appropriate, attempting to
obtain a consent, agreement, waiver or license from an existing Third-Party
service provider of Purchaser), such that the Company will be able to operate in
the same or better manner as it was operated during the 12 months immediately
prior to the Settlement Date, provided that such requirement shall not be deemed
to be a guaranty of any particular result. If any such consents, agreements,
waivers and licenses cannot be obtained and Purchaser has not entered into a
Contract for the provision of (1) all or a part of such Service with a
Third-Party Service Provider on terms consistent with the terms of the
applicable Prior Contract or (2) such goods or services, or a functional
equivalent of either on consistent terms and conditions (including price and
quality), then the Parties shall use their reasonable best efforts to arrange
for alternative methods of delivering any goods or services such that the
Company will be able to operate in the same or better manner as it was operated
during the [****], provided that such requirement shall not be deemed to be a
guaranty of any particular result. [****] The Parties shall continue to use
their reasonable best efforts to obtain all consents, agreements, waivers or
licenses (it being understood that such reasonable best efforts, with respect to
Purchaser, includes, to the extent appropriate, attempting to obtain a consent,
agreement, waiver or license from an existing Third-Party service provider of
Purchaser), until they have been obtained or the parties have undertaken an
alternative method of delivering any goods or services such that the Company
will be able to operate in the same or better manner as it was operated during
the 12 months immediately prior to the Settlement Date, as set forth in this
Agreement.

[****]

Nothing in this Agreement, including this Section 2.05, is intended to, or
shall, constitute a waiver or modification of the rights of ABI or the Buyer
Parties under Sections 5.13 and 5.14 of the Stock Purchase Agreement.

Section 2.06 Duration of Services. Subject to Article VI, each of the Services
shall be provided commencing from and after the Closing Date, unless a different
date is specified as the commencement date on a Schedule hereto, and shall
continue for the period set forth in Section 2.04 (with respect to a particular
Service, the “Service Term”). For example, Purchaser

 

-10-

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

may enter into a contract with a Third Party for the supply of Cartons and
thereby terminate the Supply Service regarding the supply of Cartons hereunder;
provided, however¸ that in the event of any such termination, all Supply
Services, other than the Supply Service regarding the supply of Cartons and any
other Supply Service that had been previously terminated in accordance with the
terms of this Agreement, shall continue.

Section 2.07 Standard of Services.

(a) Except as otherwise agreed in writing between the Parties after the date of
this Agreement and subject to Section 2.03, Seller shall provide the Services,
or cause the Services to be provided, at a level of quality similar in all
material respects to the manner in which the Services were performed and with
the same standard of care as provided, in each such case, in connection with the
operation of the Company and the Piedras Negras Plant during the 12 months
immediately prior to the Settlement Date, such that the Piedras Negras Plant
will continue to be operated in the same or better manner as it was operated
during the 12 months immediately prior to the Settlement Date, provided that
such performance standard shall not be deemed to be a guaranty of any particular
result (the “Performance Standard”), provided further that the foregoing shall
not modify, limit or amend Seller’s obligation to provide the requirements of
aluminum cans, glass, malt, crowns and caps, hops, corn starch, can lids,
Cartons and Yeast , in accordance with Schedule 3.02(a)(i) of this Agreement.
Under no circumstance shall Seller be obligated to meet any key performance
indicators or other similar metrics; provided that Seller shall use commercially
reasonable efforts to meet each of the Target Completion Dates for the
applicable Brewery Expansion Plan Milestone as set forth on Schedule 2.01(d), it
being agreed that although Seller has agreed to use such commercially reasonable
efforts, Purchaser shall have no right to receive damages, equitable relief or
terminate this Agreement arising out of any claim that Seller failed to use such
efforts or any failure to meet any Brewery Expansion Plan Milestone.

(b) Notwithstanding anything to the contrary in this Agreement, in no event
shall Seller or any of its Affiliates be liable for any Liability related to,
arising out of or connected with any Services provided by a Third-Party Service
Provider, other than in connection with a Knowing and Intentional act or
omission by Seller or any of its Affiliates (including any Knowing and
Intentional breach by Seller of its obligation to use commercially reasonable
efforts to enforce any Third-Party Contract as set forth in Section 2.03).
Purchaser acknowledges and agrees that this Agreement does not create a
fiduciary relationship, partnership, joint venture or relationships of trust or
agency between the Parties and that all Services are provided by Seller and any
of its Affiliates as an independent contractor.

(c) Seller warrants and covenants that all Services to be performed by Seller
shall be performed in compliance with all applicable laws, rules and
regulations, including all laws, rules and regulations relating to alcoholic
beverages.

Section 2.08 Service Coordinators. Each Party hereby appoints as of the date
hereof the representative set forth on Schedule 2.08 attached hereto (each such
representative, a “Service Coordinator”), who shall be responsible for
coordinating and managing the provision and receipt of the applicable Services
and shall have authority to act on the applicable Party’s behalf with respect to
matters relating to this Agreement (unless and until a replacement

 

-11-



--------------------------------------------------------------------------------

representative is designated by the applicable party hereto by advance written
notice to the other party hereto in accordance with Section 7.02).

Section 2.09 Cooperation. Purchaser shall, and shall cause its Affiliates to,
use its commercially reasonable efforts to (a) cooperate with Seller and any
Third-Party Service Provider with respect to the provision of any Service and
(b) enable Seller and any Third-Party Service Provider (as the case may be) to
provide the Services in accordance with this Agreement. Notwithstanding anything
to the contrary, none of Purchaser, its Affiliates or any of its representatives
shall take any action or omit to take any action that would interfere with or
increase the cost or expense of Seller or any Third-Party Service Provider.

Section 2.10 Access. Purchaser shall (a) make available on a timely basis such
information and materials as are reasonably requested by Seller or any
Third-Party Service Provider to enable such Person to provide the Services and
(b) provide to Seller or Third-Party Service Provider reasonable access to its
premises and facilities during normal business hours and the equipment, systems,
software and networks located therein, to the extent necessary for the purpose
of providing the Services. Seller shall make available on a timely basis such
information and materials as are reasonably requested by Purchaser in order to
facilitate the receipt of Services.

Section 2.11 Ownership of Intellectual Property.

(a) Except as otherwise expressly provided in this Agreement or in any other
Transaction Agreement, Seller, Purchaser, any Third-Party Service Provider and
the respective Affiliates of each such Person shall retain all right, title and
interest in and to their respective Intellectual Property and any and all
improvements, modifications and derivative works thereof. No license or right,
express or implied, is granted under this Agreement by Seller, Purchaser, any
Third-Party Service Provider and the respective Affiliates of each such Person
in or to their respective Intellectual Property, except that, solely to the
extent required for the provision or receipt of the Services (as the case may
be) in accordance with this Agreement, each of Seller and Purchaser, for itself
and on behalf of the respective Affiliates thereof, hereby grants to the other
(and the respective Affiliates thereof) a non-exclusive, revocable license
during the term of this Agreement to such Intellectual Property that is provided
by the granting Party to the other Party (“Services Licensee”) in connection
with this Agreement, but only to the extent and for the duration necessary for
the Services Licensee to provide or receive the applicable Service as permitted
by this Agreement (it being understood that such a license shall terminate or
shall be deemed terminated immediately upon the expiration of the term hereof or
earlier as provided in Article VI and is subject to any licenses granted by
other Persons with respect to Intellectual Property not owned by Seller,
Purchaser or the respective Affiliates of such Person).

(b) Subject to the limited license granted in Section 2.11(a), in the event that
any Intellectual Property is created by Seller or a Third-Party Service Provider
in the provision of any Services, all right, title and interest throughout the
world in and to all such Intellectual Property shall vest solely in such Person
unconditionally and immediately upon such Intellectual Property having been
developed, written or produced, unless the applicable parties otherwise agree in
writing; provided, however, that any Intellectual Property specifically
developed or commissioned for the benefit of Purchaser or the Company by Seller
or a Third-Party Service

 

-12-



--------------------------------------------------------------------------------

Provider shall be owned by and become the sole property of Purchaser or the
Company, as applicable.

(c) Except as otherwise expressly provided in this Agreement or in any other
Transaction Agreement, (i) no Party (or any of its Affiliates) shall have by
virtue of this Agreement any licenses with respect to any Intellectual Property
(including software), hardware or facility of the other Party and (ii) Purchaser
shall not have by virtue of this Agreement any licenses with respect to any
Intellectual Property (including software) of any Third-Party Service Provider
not granted to Purchaser pursuant to Section 2.11(b). All rights and licenses
not expressly granted in this Agreement or in any other Transaction Agreement
are expressly reserved by the relevant Party. Each Party shall from time to time
execute any documents and take any other actions reasonably requested by the
other Party to effectuate the intent of this Section 2.11.

Section 2.12 Confidentiality.

(a) During the term of this Agreement and thereafter, the Parties shall, and
shall instruct their respective representatives to, maintain in confidence and
not disclose the other Party’s financial, technical, sales, marketing,
development, personnel, and other information, records, or data, including,
without limitation, customer lists, supplier lists, trade secrets, designs,
product formulations, product specifications or any other proprietary or
confidential information, however recorded or preserved, whether written or oral
(any such information, “Confidential Information”). Each Party shall use the
same degree of care, but no less than reasonable care, to protect the other
Party’s Confidential Information as it uses to protect its own Confidential
Information of like nature. Unless otherwise authorized in any Contract between
the Parties, any Party receiving any Confidential Information of the other Party
(the “Receiving Party”) may use Confidential Information only for the purposes
of fulfilling its obligations under this Agreement (the “Permitted Purpose”).
Any Receiving Party may disclose such Confidential Information only to its
Representatives who have a need to know such information for the Permitted
Purpose and who have been advised of the terms of this Section 2.12 and the
Receiving Party shall be liable for any breach of these confidentiality
provisions by such Persons; provided, however, that any Receiving Party may
disclose such Confidential Information to the extent such Confidential
Information is required to be disclosed by a Governmental Order, in which case
the Receiving Party shall promptly notify, to the extent possible, the
disclosing party (the “Disclosing Party”), and take all reasonable steps
requested by the Disclosing Party and at the sole cost and expense of the
Disclosing Party to assist in contesting such Governmental Order or in
protecting the Disclosing Party’s rights prior to disclosure, and in which case
the Receiving Party shall only disclose such Confidential Information that it is
advised by its outside legal counsel in writing that it is legally bound to
disclose under such Governmental Order.

(b) Notwithstanding the foregoing, “Confidential Information” shall not include
any information that the Receiving Party can demonstrate: (i) was publicly known
at the time of disclosure to it, or has become publicly known through no act of
the Receiving Party or its Representatives in breach of this Section 2.12;
(ii) was rightfully received from a Third Party without a duty of
confidentiality or (iii) was developed by it independently without any reliance
on the Confidential Information.

 

-13-



--------------------------------------------------------------------------------

(c) Upon demand by the Disclosing Party at any time, or upon expiration or
termination of this Agreement with respect to any Service, the Receiving Party
agrees promptly to return or destroy, at the Disclosing Party’s option, all
Confidential Information. If such Confidential Information is destroyed, an
authorized officer of the Receiving Party shall certify to such destruction in
writing.

(d) The Parties agree that the Confidential Information of the Company relating
to pricing or sales is competitively sensitive, and Seller shall establish,
implement and maintain procedures and take such other steps that are reasonably
necessary to prevent any disclosure of such information to its employees and
those of its Affiliates who have direct responsibility for marketing,
distributing or selling Beer (other than the Products) in the United States.

Section 2.13 Records. Seller shall use commercially reasonable efforts to create
and maintain full and accurate books and records in connection with its
provision of the Services, and, upon reasonable advance notice from Purchaser or
the Company, shall make available for inspection and copy by such party’s
representatives and agents such books and records during reasonable business
hours. Seller may, but shall not be required to, maintain records under this
Agreement following the termination of this Agreement.

Section 2.14 Inamex Equipment. On or as soon as practicable after the date
hereof, (i) Seller, at no cost to Purchaser and on an “as is”, “where is” and
“with all faults” basis only, shall assign, transfer and convey, or shall
otherwise cause the assignment, transfer and conveyance of, all right, title and
interest in and to the Inamex Equipment to Purchaser or its Affiliate and
(ii) Purchaser or its Affiliate shall accept from Seller such right, title and
interest in and to the Inamex Equipment. Each of Seller and Purchaser shall do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged and
delivered, all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney and assurances as may be reasonably required in order to
assign, transfer and convey the Inamex Equipment in accordance with this
Section 2.14.

ARTICLE III

COMPENSATION

Section 3.01 Responsibility for Wages and Fees. For such time as any employees
of Seller or any of its Affiliates are providing the Services to Purchaser under
this Agreement, (a) such employees will remain employees of Seller or such
Affiliate, as applicable, and shall not be deemed to be employees of Purchaser
for any purpose, and (b) Seller or such Affiliate, as applicable, shall be
solely responsible for the payment and provision of all wages, bonuses and
commissions, employee benefits, including severance and worker’s compensation,
and the withholding and payment of applicable Taxes relating to such employment.

Section 3.02 Terms of Payment and Related Matters. Unless otherwise specified
herein or in any Schedule hereto:

(a) As consideration for provision of the Services, Purchaser shall pay Seller
(i) for the Supply Services, on the terms and conditions set forth in Schedule
3.02(a)(i), and (ii)

 

-14-



--------------------------------------------------------------------------------

for all other services listed in Section 2.01, on the terms and conditions set
forth in Schedule 3.02(a)(ii). In addition, in the event that Seller or any of
Seller’s Affiliates (other than a Third-Party Service Provider) or any
Third-Party Service Provider (other than an Affiliate of Seller) incurs
reasonable and documented actual out-of-pocket expenses (without markup) in the
provision of any Service, including, license fees and payments to Third-Party
Service Providers or subcontractors, any of Seller’s Affiliates (other than a
Third-Party Services Provider) or any Third-Party Service Provider (other than
an Affiliate of Seller) (such included expenses, collectively, “Out-of-Pocket
Costs”), Purchaser shall reimburse Seller or Third-Party Service Provider (as
the case may be) for all Out-of-Pocket Costs in accordance with the invoicing
procedures set forth in Section 3.02(b). Notwithstanding anything set forth in
this Agreement, Purchaser shall not be obligated to pay Seller any internally
allocated costs of Seller, including wages, overhead or similar costs in respect
of the Services. Furthermore, Seller may direct Purchaser in writing to make any
payments of Out-of-Pocket Costs or Pass-Through Charges, directly to Third
Parties.

(b)

(i) Seller shall provide Purchaser, in accordance with Section 7.02 of this
Agreement, with monthly invoices (“Invoices”), which shall set forth in
reasonable detail, with such supporting documentation as Purchaser may
reasonably request with respect to Out-of-Pocket Costs and amounts payable under
this Agreement; and

(ii) payments pursuant to this Agreement shall be made within 30 Business Days
after the date of receipt of an Invoice by Purchaser from Seller.

(c) Migration and Migration Services. Purchaser and Seller shall, at the sole
expense of Purchaser, promptly and cooperatively develop and implement a
separation and related migration plan, including addressing all reasonable
concerns by Seller regarding the transfer of data, including privacy,
destruction or damage to data (collectively, the “Migration Plan”) in order to
achieve a Migration of the Transferred Data. Purchaser shall manage the
development of the Migration Plan and the Migration pursuant to the Migration
Plan and the Parties shall reasonably agree to a work plan for any such
migration. Seller shall, at Purchaser’s request and sole expense (which shall
include the proportional salary and benefit expenses associated with Seller’s
employees but not other overhead), reasonably collaborate with Purchaser and
provide Purchaser with assistance reasonably requested by Purchaser in
connection with the development and implementation of the Migration Plan, it
being understood that Seller shall not be obligated to take or to permit any
action which reasonably threatens the integrity of the data of Seller or its
Affiliates or the operation of its or its Affiliates’ businesses. Purchaser
shall consider in good faith Seller’s comments to the Migration Plan. The
Service Coordinators shall represent their principals in all matters associated
with the Migration.

Section 3.03 Extension of Services. The Parties agree that neither Seller nor
any Third-Party Service Provider shall be obligated to perform any Service upon
the expiration of the applicable Service Term.

Section 3.04 Terminated Services. Upon termination or expiration of any or all
Services pursuant to this Agreement, or upon the termination of this Agreement
in its entirety, Seller shall have no further obligation to provide the
applicable terminated Services and Purchaser

 

-15-



--------------------------------------------------------------------------------

will have no obligation to pay any future compensation or Out-of-Pocket Costs
relating to such Services (other than for or in respect of (i) Services already
provided in accordance with the terms of this Agreement and received by
Purchaser prior to such termination and (ii) with respect to aluminum cans,
glass, malt, crowns and caps, hops, can lids, Yeast, Cartons and corn starch
that have, as of the termination of this Agreement, been shipped to the Company
but have not delivered in its entirety in connection with the provision of the
Supply Services).

Section 3.05 Invoice Disputes. In the event of an Invoice dispute, Purchaser
shall use commercially reasonable efforts to deliver a written statement to
Seller no later than seven (7) Business Days prior to the date payment is due on
the disputed Invoice listing all disputed items and providing a reasonably
detailed description of each disputed item. Amounts not so disputed shall be
deemed accepted and shall be paid, notwithstanding disputes on other items,
within the period set forth in Section 3.02(b) (unless otherwise specified
herein or in a schedule hereto); provided that nothing in this Section 3.05
shall prevent Purchaser from (a) disputing any Invoice that includes an
incorrectly calculated fee or charge, for a period of one year after such
Invoice was paid by Purchaser, or (b) prevent Purchaser from obtaining the
rights set forth in Section 3.06 below. The Parties shall seek to resolve all
such disputes expeditiously and in good faith. Seller shall continue performing
the Services in accordance with this Agreement pending resolution of any
dispute.

Section 3.06 Audits. Seller shall make and keep books, records, receipts,
work-papers, invoices and other information containing complete and accurate,
data and other such particulars as may be reasonably necessary to verify all
amounts charged to Purchaser under this Agreement, including all fees,
Out-of-Pocket Costs, Pass-Through Charges and the prices, components and
calculations thereof charged to Purchaser for Supply Services (including all
Year 1 Base Prices for aluminum cans, glass, malt, crowns and caps, hops and
corn starch and prices for can lids, Cartons and Yeast). Purchaser shall have
the right to audit, or cause its representatives to audit, books, records,
receipts, work-papers, invoices and other information during the term of this
Agreement and for one (1) year thereafter, such audit to be conducted on
reasonable advance notice and during normal business hours; provided that if the
disclosure of any information would cause Seller to violate applicable Law, the
terms of any confidentiality agreement or the confidentiality provision in any
Contract, or impact any privilege, including the attorney/client privilege,
Seller and Purchaser shall cooperate in good faith and take all such reasonable
actions as are necessary to ensure that Purchaser is able to verify all amounts
charged to Purchaser under this Agreement, including all fees, Out-of-Pocket
Costs, Pass-Through Charges and the prices, components and calculations thereof
charged to Purchaser for Supply Services (including all Year 1 Base Prices for
aluminum cans, glass, malt, crowns and caps, hops and corn starch and prices for
can lids, Cartons and Yeast). In the event that such audit reveals a discrepancy
in the amounts paid by Purchaser to Seller from what was actually required to be
paid, Seller shall refund Purchaser such overpayment, or Purchaser shall
reimburse Seller for such underpayment, as applicable. In the event that
Purchaser’s overpayment is in excess of five percent (5%) of the amount
Purchaser was required to pay Seller, Seller shall also reimburse Purchaser for
the cost of such audit. Seller shall respond in writing to Purchaser regarding
any items of noncompliance identified by Purchaser during such inspections or
audits within seven (7) days of Purchaser’s notice thereof and shall use its
reasonable best efforts to remedy any such items of noncompliance within fifteen
(15) days of notice thereof.

 

-16-



--------------------------------------------------------------------------------

Section 3.07 Taxes.

(a) Purchaser shall be responsible for all sales, transfer, goods or services
Tax, value added Tax, or similar gross-receipts-based Tax (including any such
Taxes that are required to be withheld), imposed against or on services provided
(“Sales Taxes”) by Seller, an Affiliate of Seller, or Third-Party Service
Provider. Notwithstanding any provision to the contrary, all consideration paid
under this Agreement is exclusive of Sales Taxes.

(b) Purchaser shall be entitled to deduct and withhold Taxes required by any
applicable Law to be withheld on payments made pursuant to this Agreement. To
the extent any amounts are so withheld, Purchaser shall promptly provide to such
Seller, Affiliate of Seller, or Third-Party Service Provider evidence of such
payment to such Governmental Authority. Seller, an Affiliate of Seller, or
Third-Party Service Provider shall, prior to the date of any payment to be made
pursuant to this Agreement, at the request of Purchaser, make commercially
reasonable efforts to provide such Seller, Affiliate of Seller, or Third-Party
Service Provider any certificate or other documentary evidence (x) required by
Law or (y) which such Seller, Affiliate of Seller, or Third-Party Service
Provider is entitled by Law to provide in order to reduce the amount of any
Taxes that may be deducted or withheld from such payment and Purchaser agrees to
accept and act in reliance on any such duly and properly executed certificate or
other applicable documentary evidence.

Section 3.08 Other Matters.

(a) Notwithstanding anything herein to the contrary, Seller shall have no
obligation to hire, assign or retain any employees, agents, contractors or other
personnel in connection with this Agreement or the Services hereunder, other
than as expressly set forth in Schedule 3.02(a)(ii).

(b) Seller warrants that the aluminum cans, glass, malt, crowns and caps, hops,
corn starch, can lids, Cartons and Yeast supplied to Purchaser pursuant to the
Supply Services, that are manufactured by Seller or an Affiliate of Seller,
shall be merchantable at the time of delivery to Purchaser and shall permit
Purchaser and its Affiliates to comply with their obligations under the
Sublicense Agreement. With respect to aluminum cans, glass, malt, crowns and
caps, hops, corn starch, can lids, Cartons and Yeast supplied to Purchaser
pursuant to the Supply Services that are manufactured by a Third Party, Seller
or its applicable Affiliate shall pass through to Purchaser or its applicable
Affiliate all warranties provided by such Third Party with respect to such
product (the “Pass Through Warranty”).

ARTICLE IV

[RESERVED]

ARTICLE V

LIMITED LIABILITY AND INDEMNIFICATION

Section 5.01 Limitation on Liability. In no event shall Seller have any
liability under any provision of this Agreement for any punitive, incidental,
consequential, special or

 

-17-



--------------------------------------------------------------------------------

indirect damages, including (i) loss of future revenue or income, (ii) loss of
business reputation or opportunity relating to the breach or alleged breach of
this Agreement (the losses specified in clauses (i) and (ii) of this
Section 5.01, collectively, “Lost Profits”), or (iii) diminution of value or any
damages based on any type of multiple, whether based on statute, contract, tort
or otherwise, and whether or not arising from the other Party’s sole, joint, or
concurrent negligence, strict liability, criminal liability or other fault (such
damages, collectively, “Consequential Damages”); provided, however, that the
foregoing limitation on the Seller’s liability for reasonably foreseeable Lost
Profits shall not apply (provided that, for the avoidance of doubt, the
foregoing limitation on Consequential Damages other than reasonably foreseeable
Lost Profits shall nevertheless apply) to the extent Seller’s liability relates
to, arises out of or results from the failure to timely supply Yeast, cans, malt
and glass in such quantities and of such quality as required by the terms of
this Agreement. Notwithstanding anything herein to the contrary, Seller’s
aggregate liability under this Agreement, to the extent such liability relates
to, arises out of or results from the failure to timely supply Yeast, cans, malt
and glass in such quantities and of such quality as required by the terms of
this Agreement, shall not exceed $250,000,000.00. In addition, the limitation on
Consequential Damages set forth above shall not apply to any such damages
awarded and paid to a third party.

Section 5.02 Indemnification. Subject to the limitations set forth in
Section 5.01, Seller shall indemnify, defend and hold harmless Purchaser and its
Affiliates and each of their respective Representatives (collectively, the
“Purchaser Indemnified Parties”) from and against any and all Losses of
Purchaser Indemnified Parties relating to, arising out of or resulting from the
gross negligence or willful misconduct of Seller or its Affiliates or any Third
Party that provides a Service to Purchaser pursuant to Section 2.03 in
connection with the provision of, or failure to provide, any Services to
Purchaser.

Section 5.03 No Duplicative Indemnification. No Party may obtain duplicative
indemnification or other recovery for Losses and recoveries under one or more
provisions of this Agreement, the Stock Purchase Agreement, and the Membership
Interest Purchase Agreement, the Sublicense Agreement or any other agreement
ancillary thereto. In no event shall any indemnification or other recovery for
Losses hereunder be aggregated with, or otherwise subject to, any of the
indemnification limits or conditions set forth in Article VII of the Stock
Purchase Agreement.

Section 5.04 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER
(a) MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WITH
RESPECT TO THE MATERIALS AND SERVICES PROVIDED HEREUNDER, AND ALL SUCH MATERIALS
AND SERVICES ARE PROVIDED “AS IS,” AND (b) DISCLAIMS ANY AND ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE, WHICH ARE SPECIFICALLY
DISCLAIMED.

 

-18-



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION

Section 6.01 Termination of Agreement. Subject to Section 6.03, this Agreement
shall terminate in its entirety on the third anniversary of the Closing Date or
earlier (a) by mutual written consent of the Parties, (b) upon the occurrence of
a Change of Control, (c) by Purchaser at any time upon providing written notice
of termination to Seller or (d) by Seller upon any assignment of all, but not
less than all, rights, powers, privileges, duties or obligations under the
Sublicense Agreement, other than any assignment to an Affiliate of Purchaser;
provided that any payment obligations of Purchaser shall survive such
termination, and the parties obligations’ under the last sentence of
Section 2.11, Section 2.12, Section 3.04, Article V, Article VI and Article VII
shall survive such termination.

Section 6.02 Force Majeure. The obligations of Seller and any Third-Party
Service Provider under this Agreement with respect to any Service shall be
suspended during the period and to the extent that Seller or Third-Party Service
Provider is prevented or materially hindered from providing such Service, or
Purchaser is prevented or materially hindered from receiving such Service, due
to any of the following causes beyond such Persons reasonable control (such
causes, “Force Majeure Events”): (a) acts of God, (b) flood, fire or explosion,
(c) war, invasion, riot or other civil unrest, (d) Governmental Order or Law,
(e) actions, embargoes or blockades in effect on or after the date of this
Agreement, (f) action by any Governmental Authority, (g) national or regional
emergency, (h) strikes, labor stoppages or slowdowns or other industrial
disturbances, (i) shortage of adequate power or transportation facilities,
(j) adverse weather conditions or (k) any other event which is beyond the
reasonable control of such party. The Person suffering a Force Majeure Event
shall give notice of suspension as soon as reasonably practicable to the other
party stating the date and extent of such suspension and the cause thereof, and
Seller or Third-Party Service Provider (as the case may be) shall resume the
performance of such Persons obligations as soon as reasonably practicable after
the Force Majeure Event ends. None of Purchaser, Seller or any Third-Party
Service Provider shall be liable for the nonperformance or delay in performance
of its respective obligations under this Agreement when such failure is due to a
Force Majeure Event. From and during the occurrence of a Force Majeure Event,
Seller and any Third-Party Service Provider (as applicable) may, but shall not
be under any obligation to replace the affected Services.

Section 6.03 Effects of Termination; Survival. Nothing in this Article VI will
relieve any Party from its liability for any breach or violation of this
Agreement prior to any termination hereof. The provisions of any payment
obligations of Purchaser shall survive such termination, and the Parties’
obligations under the last sentence of Section 2.11, Section 2.12, Section 3.04,
Article V, Article VI and Article VII shall survive such termination.

Section 6.04 Return of Information. If this Agreement or a particular Service is
terminated, upon request, each Party shall promptly return to the other Party
all information furnished by such other party in connection with each terminated
Service (including all copies or materials developed from such information, if
any, thereof), except to the extent the Parties are required or permitted to
retain pursuant to applicable Law.

 

-19-



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

Section 7.01 Treatment of Confidential Information. To the extent not
inconsistent with Section 2.12, all information disclosed pursuant to this
Agreement by either Party or to which either Party or its Affiliates or its or
their representatives otherwise has access as a result of this Agreement or the
performance of the Services shall be subject in all respects to Section 9.1 of
the Stock Purchase Agreement.

Section 7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (return receipt requested), (c) on the date sent by facsimile
(with confirmation of transmission) if sent during normal business hours of the
recipient or on the next Business Day if sent after normal business hours of the
recipient or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid to the respective
Parties at the following respective addresses (or at such other address for a
party hereto as shall be specified in a notice given in accordance with this
Section 7.02):

If to Seller:

Anheuser-Busch InBev SA/NV

Brouwerijplein 1

Leuven 3000

Belgium

Attention:       Chief Legal Officer & Company Secretary

Telephone: +32 16 276942

Fax: +32 16 506699

with a copy to (which shall not constitute notice):

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention:       George J. Sampas

                        Krishna Veeraraghavan

Telephone:     +1-212-558-4000

Facsimile:       +1-212-558-3588

If to Purchaser:

Constellation Brands, Inc.

207 High Point Drive, Building 100

Victor, New York 14564

 

-20-



--------------------------------------------------------------------------------

Attention: General Counsel

Telephone: +1 (585) 678-7266

Facsimile: +1 (585) 678-7103

with a copy to (which shall not constitute notice):

Nixon Peabody LLP

1300 Clinton Square

Rochester, NY

Attention: James O. Bourdeau

Telephone: +1 (585) 263-1000

Facsimile: +1 (585) 263-1600

Section 7.03 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties hereto as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.
Nothing in this Section 7.03 shall affect a Party’s right to terminate this
Agreement pursuant to Article VI.

Section 7.04 Entire Agreement. Except as expressly set forth herein, this
Agreement (and the Schedules attached hereto), the Stock Purchase Agreement, the
MIPA Agreement and the Sublicense Agreement, constitute the entire understanding
of the Parties with respect to the transactions contemplated hereby, and
supersede all prior and contemporaneous agreements and understandings, written
and oral, among the Parties hereto with respect to the subject matter hereof. To
the extent there is a conflict between this Agreement and the Stock Purchase
Agreement, the terms of the Stock Purchase Agreement will control.

Section 7.05 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, legal representatives
and permitted assigns. Subject to Section 2.03 of this Agreement, no Party to
this Agreement may assign any of its rights or delegate any of its obligations
under this Agreement, by operation of Law or otherwise, without the prior
written consent of the other Party; provided, however, in the case of an
assignment of Purchaser’s rights and/or delegation of Purchaser’s obligations to
any Person (other than a Prohibited Owner), such consent shall not unreasonably
be withheld by Seller, and any attempted or purported assignment in violation of
this Section 7.05 shall be null and void; provided, further, that any obligation
of any Party to the other Party under this Agreement, which obligation is
performed, satisfied or fulfilled completely by an Affiliate of such first
Party, shall be deemed to have been performed, satisfied or fulfilled by such
Party.

Section 7.06 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express

 

-21-



--------------------------------------------------------------------------------

or implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever, under or by reason
of this Agreement.

Section 7.07 Amendment; Waiver. No provision of this Agreement may be amended,
supplemented or modified except by a written instrument signed by all of the
Parties thereto. No provision of this Agreement may be waived except by a
written instrument signed by the party against whom the waiver is to be
effective. No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

Section 7.08 Governing Law. This Agreement shall be governed by, enforced
pursuant with and construed in accordance with the laws of New York, without
regard to the conflict of laws principles, to the extent such principles are not
mandatorily applicable by statute and would require or permit the application of
the laws of another jurisdiction.

Section 7.09 Consent to Jurisdiction/Venue. Each Party hereby waives, to the
extent permitted by Law, all jurisdictional defenses, objections as to venue and
any rights to appeal, review or nullify such award by any court or tribunal.
Each of the Parties hereby submits to the exclusive jurisdiction of any court of
competent jurisdiction in any Federal or State Court in the City of New York,
County of New York, (the “Specified Court”) in any action, suit or proceeding
arising out of or relating to this Agreement and the non-exclusive jurisdiction
of the Specified Court with respect to the enforcement of any award thereunder.

Section 7.10 Equitable Relief. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the Parties agrees that, without the necessity of posting
bonds or other undertaking, the other Party shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in addition to any other remedy to
which such Party is entitled at Law or in equity. In the event that any Action
is brought in equity to enforce the provisions of this Agreement, no Party shall
allege, and each Party hereby waives the defense or counterclaim, that there is
an adequate remedy at Law. The Parties further agree that (a) by seeking any
remedy provided for in this Section 7.10, a Party shall not in any respect waive
its right to seek any other form of relief that may be available to a Party and
(b) nothing contained in this Section 7.10 shall require any party to institute
any action for (or limit any Party’s right to institute any action for) specific
performance under this Section 7.10 before exercising any other right under this
Agreement.

Section 7.11 Further Assurances. Each Party shall take, or cause to be taken,
any and all reasonable actions, including the execution, acknowledgment, filing
and delivery of any and all documents and instruments that any other Party may
reasonably request in order to effect the intent and purpose of this Agreement
and the transactions contemplated hereby.

Section 7.12 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the

 

-22-



--------------------------------------------------------------------------------

same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other means of electronic transmission shall be as
effective as delivery of a manually executed counterpart of any such Agreement.

Section 7.13 Headings. The heading references herein and the table of contents
hereof are for convenience purposes only, and shall not be deemed to limit or
affect any of the provisions hereof.

Section 7.14 No Set-Off. Neither Seller nor any of their respective Affiliates,
on the one hand, nor Purchaser nor any of their respective Affiliates, on the
other hand, shall have any set-off or other similar rights with respect to
(a) any amounts due or owing (or to become due and owing) by such party or its
Affiliates pursuant to this Agreement against (b) any other amounts due or owing
or claimed to be due or owing to such party or its Affiliates pursuant to this
Agreement or any other Contract.

Section 7.15 Expenses. Except as otherwise provided in this Agreement, any
costs, expenses or charges incurred by any of the Parties hereto shall be borne
by the party incurring such cost, expense or charge.

[Signature Page Follows]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the authorized
representative of each signatory set forth below as of the date first written
above.

 

ANHEUSER-BUSCH INBEV SA/NV

By:

  /s/ Benoit Loore Name:  

Benoit Loore

Title:  

VP Corporate Governance

Assistant Corporate Secretary

By:

  /s/ Ann Randon Name:  

Ann Randon

Title:  

VP Control

CONSTELLATION BRANDS, INC.

By:

  /s/ F. Paul Hetterich Name:  

F. Paul Hetterich

Title:  

Executive Vice President, Business

 

Development and Strategy

 

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01(d)

 

No.

  

Brewery Expansion Services

1.    Advise on the design and formulation of the business plan to expand the
capacity of the Piedras Negras Plant to produce, bottle, package and temporarily
store Beer (as defined in the Interim Supply Agreement) by an additional ten
million hectoliters per year over such capacity for the Piedras Negras Plant on
the date of the Agreement (including construction of a brewhouse, packaging hall
and warehouse) (the “Project”) 2.    Provide advice in connection with
identifying, preparing requests for proposals and bidding, retaining, and
negotiating contracts with the architect, construction manager, general
contractor, civil engineer, environmental engineer, equipment suppliers and any
other professionals or consultants necessary or useful for the Project
(“Suppliers and Consultants”) 3.    Provide advice in connection with the
architectural and construction plans, drawings, specifications, integration
plan, engineering, logistics, utilities, calculations, proposals from Suppliers
and Consultants, and/or other information required to complete the Project and
provide timely feedback and responses to Purchaser and the Company regarding
such review 4.    Provide advice in connection with the preparation and review
of the budget for the Project (the “Project Budget”), as well as updates to the
Project Budget, including line items, qualifications, assumptions, exclusions,
allowances, general conditions, insurance, contingencies, fees, and bonding
costs, if any 5.    Provide advice in connection with obtaining all necessary
environmental reviews, zoning and other approvals, consents, permits,
certificates, licenses, variances, easements, and authorizations required for
the development of the Project (the “Approvals”) 6.    Consult with and advise
on matters relating to the performance of the Suppliers and Consultants with
respect to their contractual obligations 7.    Attend Project meetings as
requested by Purchaser or the Company 8.    Provide advice in connection with
any progress reports or other submissions prepared monthly and submitted by the
Suppliers and Consultants and consult with and provide timely feedback and
responses to Purchaser and the Company regarding such review 9.    At
Purchaser’s or the Company’s request, consult with and advise Purchaser and the
Company with respect to the progress of the Project and the performance of the
Suppliers and Consultants with respect to their contractual obligations 10.   
Provide consultation as necessary or desirable, in the discretion of the
Purchaser or the Company, regarding factual matters in any dispute resolution
between the Company and any of the Suppliers and Consultants, (but not actively
participate in any such dispute or provide legal advice).

 

No.

  

Brewery Expansion Plan Milestones

  

Target Completion Date

11.    Prepare Brewery Expansion Plan    6 months from date of Agreement 12.   
Retain and negotiate contract with Architect    6 months from date of Agreement
13.    Retain and negotiate contract with General Contractor    6 months from
date of Agreement



--------------------------------------------------------------------------------

14.    Retain and negotiate contract with Design and Engineering Firms    6
months from date of Agreement 15.    Prepare Project Budget    6 months from
date of Agreement 16.    Obtain all Approvals for the Project    12 months from
date of Agreement 17.    Begin construction of the Project    12 months from
date of Agreement 18.    Warehouse construction and equipment installation
completed    24 months from date of Agreement 19.    Brewhouse construction and
equipment installation completed    30 months from date of Agreement 20.   
Substantial Completion of the Project    30 months from date of Agreement 21.   
Final Completion of the Project    36 months from date of Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.08

SERVICE COORDINATORS

1. Seller Service Coordinator: [****]1

2. Purchaser Service Coordinator: [****]

 

1  The services coordinator will be an employee of ABI or an Affiliate thereof
but not from ABI’s North American zone (which for the avoidance of doubt shall
not exclude any employee of the Grupo Modelo or its Subsidiaries), will hold a
bachelor’s degree, speak fluent English and have a minimum of seven years of
beer-industry experience, including operational and support functions.

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule 3.02(a)(i)

SUPPLY SERVICES

Capitalized terms used but not defined shall have the meanings assigned to them
in the Transition Services Agreement, between Anheuser-Busch Inbev SA/NV and
Constellation Brands, Inc., dated June 7, 2013 (the “Agreement”).

Bottles2

 

Description of Service:    Seller shall sell to and supply the Company with, and
the Company shall purchase from Seller, bottles of the same type and quality
supplied by Dirección de Fábricas, S.A. de C.V. (“DIFA”), for Grupo Modelo
S.A.B. de C.V. (“Grupo Modelo”) and its Affiliates as of the date hereof (the
“Bottles”), subject to the terms and conditions in this Schedule 3.02(a)(i) and
in the Agreement. Price:   

The price paid by the Company to Seller for a Bottle shall be as follows:

 

[****]

Volume Requirement    Seller shall supply the Company with Bottles in accordance
with its Bottle Requirements on the terms and conditions herein. Forecast
Notifications   

The Company shall provide Seller with its forecasted Bottle Requirements for
Year Two and Year Three at least 120 days prior to the end of Year One and Year
Two, respectively. The methodologies used in calculating the Bottle Requirements
shall be subject to good faith negotiations between the Parties.

 

For Year One, the Company shall provide Seller with its forecasted Bottle
Requirement within 30 days following the date of the Agreement; provided that if
such a forecast has not been completed or is otherwise not available, the Bottle
Requirements for such year shall be determined on the basis of good faith
negotiations between the Parties.

 

“Bottle Requirements” means the number of Bottles that the Company forecasts it
will need on a monthly basis over such year in connection with the operation of
the business of the Company.

Volume Requirement:    [****]

 

2  An example of the calculation of the Price for Bottles is attached hereto.

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Freight Terms    Bottles will be shipped and delivered to the Company on terms
and conditions consistent with the past practice of the Company and Grupo Modelo
(or an applicable Affiliate thereof), for the 12 month-period prior to the
Settlement Date, for transactions of a similar type and size, unless otherwise
agreed between the Parties. Malt    Description of Service:    Seller shall sell
to and supply the Company with, and the Company shall purchase from Seller, malt
of the same type and quality as the malt supplied to Grupo Modelo and its
Affiliates as of the date hereof (the “Malt”), subject to the terms and
conditions in this Schedule 3.02(a)(i) and in the Agreement. Price:   

The price paid by the Company to Seller for a Unit of Malt shall be as follows:

 

[****]

Volume Requirement    Seller shall supply the Company with Malt in accordance
with its Malt Requirements on the terms and conditions herein. Forecast
Notifications   

The Company shall provide Seller with its forecasted Malt Requirements for Year
Two and Year Three at least 120 days prior to the end of Year One and Year Two,
respectively. The methodologies used in calculating the Malt Requirements shall
be subject to good faith negotiations between the Parties.

 

For Year One, the Company shall provide Seller with its forecasted Malt
Requirements within 30 days following the date of the Agreement; provided that
if such a forecast has not been completed or is otherwise not available, the
Malt Requirements for such year shall be determined on the basis of good faith
negotiations between the Parties.

 

“Malt Requirements” means the number of Units of Malt that the Company forecasts
it will need on a monthly basis over such year in connection with the operation
of the business of the Company.

Volume Requirements:    [****] Freight Terms    Malt will be shipped and
delivered to the Company on terms and conditions consistent with the past
practice of the Company and Grupo Modelo (or an applicable Affiliate thereof),
for the 12 month-period prior to the Settlement Date, for transactions of a
similar type and size, unless otherwise agreed between the Parties.

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Corn Starch

 

Description of Service:    Seller shall sell to and supply the Company with, and
the Company shall purchase from Seller, corn starch of the same type and quality
supplied to Grupo Modelo and its Affiliates as of the date hereof (the “Corn
Starch”), subject to the terms and conditions in this Schedule 3.02(a)(i) and in
the Agreement. Price:   

The price paid by the Company to Seller for a Unit of Corn Starch shall be as
follows:

 

[****]

Volume Requirement    Seller shall supply the Company with Corn Starch in
accordance with its Corn Starch Requirements on the terms and conditions herein.
Forecast Notifications   

The Company shall provide Seller with its forecasted Corn Starch Requirements
for Year Two and Year Three at least 120 days prior to the end of Year One and
Year Two, respectively. The methodologies used in calculating the Corn Starch
Requirements shall be subject to good faith negotiations between the Parties.

 

For Year One, the Company shall provide Seller with its forecasted Corn Starch
Requirement within 30 days following the date of the Agreement; provided that if
such a forecast has not been completed or is otherwise not available, the Corn
Starch Requirements for such year shall be determined on the basis of good faith
negotiations between the Parties.

 

“Corn Starch Requirements” means the number of Units of Corn Starch, for a given
year, that the Company forecasts it will need on a monthly basis over such year
in connection with the operation of the business of the Company.

Volume Requirement:    [****] Freight Terms    Corn Starch will be shipped and
delivered to the Company on terms and conditions consistent with the past
practice of the Company and Grupo Modelo (or an applicable Affiliate thereof),
for the 12 month-period prior to the Settlement Date, for transactions of a
similar type and size, unless otherwise agreed between the Parties.

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Crowns    Description of Service:    Seller shall sell to and supply the Company
with, and the Company shall purchase from Seller, Crowns of the same type and
quality as Crowns supplied to Grupo Modelo and its Affiliates as of the date
hereof (the “Crowns”), subject to the terms and conditions in this Schedule
3.02(a)(i) and in the Agreement. Price:   

The price paid by the Company to Seller for a Crown shall be as follows:

 

[****]

Volume Requirement    Seller shall supply the Company with Crowns in accordance
with its Crowns Requirements on the terms and conditions herein. Forecast
Notifications   

The Company shall provide Seller with its forecasted Crowns Requirements for
Year Two and Year Three at least 120 days prior to the end of Year One and Year
Two, respectively. The methodologies used in calculating the Crowns Requirements
shall be subject to good faith negotiations between the Parties.

 

For Year One, the Company shall provide Seller with its forecasted Crowns
Requirements within 30 days following the date of the Agreement; provided that
if such a forecast has not been completed or is otherwise not available, the
Crowns Requirements for such year shall be determined on the basis of good faith
negotiations between the Parties.

 

“Crowns Requirements” means the number of Units of Crowns that the Company
forecasts it will need on a monthly basis over such year in connection with the
operation of the business of the Company.

Volume Requirement:    [****] Freight Terms    Crowns will be shipped and
delivered to the Company on terms and conditions consistent with the past
practice of the Company and Grupo Modelo (or an applicable Affiliate thereof),
for the 12 month-period prior to the Settlement Date, for transactions of a
similar type and size, unless otherwise agreed between the Parties. Cans –
Excluding lids    Description of Service:    Seller shall sell to and supply the
Company with, and the Company shall purchase from Seller, cans of the same type
and

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

   quality as cans supplied to Grupo Modelo and its Affiliates as of the date
hereof (the “Cans”), subject to the terms and conditions in this Schedule
3.02(a)(i) and in the Agreement. Price:   

The price paid by the Company to Seller for a Can shall be as follows:

 

[****]

Volume Requirement    Seller shall supply the Company with Cans in accordance
with its Cans Requirements on the terms and conditions herein. Forecast
Notifications   

The Company shall provide Seller with its forecasted Can Requirements for Year
Two and Year Three at least 120 days prior to the end of Year One and Year Two,
respectively. The methodologies used in calculating the Can Requirements shall
be subject to good faith negotiations between the Parties.

 

For Year One, the Company shall provide Seller with its forecasted Can
Requirements within 30 days following the date of the Agreement; provided that
if such a forecast has not been completed or is otherwise not available, the Can
Requirements for such year shall be determined on the basis of good faith
negotiations between the Parties.

 

“Can Requirements” means the number of Units of Can that the Company forecasts
it will need on a monthly basis over such year in connection with the operation
of the business of the Company.

Volume Requirement:    [****] Freight Terms    Cans will be shipped and
delivered to the Company on terms and conditions consistent with the past
practice of the Company and Grupo Modelo (or an applicable Affiliate thereof),
for the 12 month-period prior to the Settlement Date, for transactions of a
similar type and size, unless otherwise agreed between the Parties. Hops   
Description of Service:    Seller shall sell to and supply the Company with, and
the Company shall purchase from Seller, hops of the same type and quality
supplied to Grupo Modelo and its Affiliates as of the date hereof (the “Hops”),
subject to the terms and conditions in this Schedule 3.02(a)(i) and in the
Agreement. Price:    The price paid by the Company to Seller for a Unit of Hops
shall be as follows:

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

   [****] Volume Requirement    Seller shall supply the Company with Hops in
accordance with its Hops Requirements on the terms and conditions herein.
Forecast Notifications   

The Company shall provide Seller with its forecasted Hops Requirements for Year
Two and Year Three at least 120 days prior to the end of Year One and Year Two,
respectively. The methodologies used in calculating the Hops Requirements shall
be subject to good faith negotiations between the Parties.

 

For Year One, the Company shall provide Seller with its forecasted Hops
Requirement within 30 days following the date of the Agreement; provided that if
such a forecast has not been completed or is otherwise not available, the Hops
Requirements for such year shall be determined on the basis of good faith
negotiations between the Parties.

 

“Hops Requirements” means the number of Units of Hops, for a given year, that
the Company forecasts it will need on a monthly basis over such year in
connection with the operation of the business of the Company.

Volume Requirement:    [****] Freight Terms    Hops will be shipped and
delivered to the Company on terms and conditions consistent with the past
practice of the Company and Grupo Modelo (or an applicable Affiliate thereof),
for the 12 month-period prior to the Settlement Date, for transactions of a
similar type and size, unless otherwise agreed between the Parties. Can Lids   
Description of Service:    Seller shall sell to and supply the Company with, and
the Company shall purchase from Seller, can lids of the same type and quality
supplied to Grupo Modelo and its Affiliates as of the date hereof (the “Can
Lids”), subject to the terms and conditions in this Schedule 3.02(a)(i) and in
the Agreement. Can Lids shall be procured by Seller for sale to Purchaser
hereunder, pursuant to the terms of the contract under which Grupo Modelo
purchases Can Lids for itself and the Grupo Modelo Entities (the “Can Lids
Pass-Through Contract”) Price:    The price paid by the Company to Seller for
Can Lids shall be [****] Volume Requirement    Seller shall supply the Company
with Can Lids in accordance with its Can Lid Requirements on the terms and
conditions herein. Forecast Notifications    The Company shall provide Seller
with its forecasted Can Lid

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  

Requirements for Year Two and Year Three at least 120 days prior to the end of
Year One and Year Two, respectively. The methodologies used in calculating the
Can Lid Requirements shall be subject to good faith negotiations between the
Parties. For Year One, the Company shall provide Seller with its forecasted Can
Lid Requirements within 30 days following the date of the Agreement; provided
that if such a forecast has not been completed or is otherwise not available,
the Can Lids Requirements for such year shall be determined on the basis of good
faith negotiations between the Parties.

 

“Can Lid Requirements” means the number of Can Lids, for a given year, that the
Company forecasts it will need on a monthly basis over such year in connection
with the operation of the business of the Company.

Volume Requirement:    [****] Freight Terms    Can Lids will be shipped and
delivered to the Company on terms and conditions set forth in the Can Lids
Pass-Through Contract, unless otherwise agreed between the Parties. Cartons   
Description of Service:    Seller shall sell to and supply the Company with, and
the Company shall purchase from Seller, Cartons of the same type and quality
supplied to Grupo Modelo and its Affiliates as of the date hereof (the
“Cartons”), subject to the terms and conditions in this Schedule 3.02(a)(i) and
in the Agreement. Cartons shall be procured by Seller for sale to Purchaser
hereunder, pursuant to the terms of the contract under which Grupo Modelo
purchases Cartons for itself and the Grupo Modelo Entities (the “Cartons
Pass-Through Contract”) Price:    The price paid by the Company to Seller for
Cartons shall be [****] Volume Requirement    Seller shall supply the Company
with Cartons in accordance with its Cartons Requirements on the terms and
conditions herein. Forecast Notifications   

The Company shall provide Seller with its forecasted Carton Requirements for
Year Two and Year Three at least 120 days prior to the end of Year One and Year
Two, respectively. The methodologies used in calculating the Carton Requirements
shall be subject to good faith negotiations between the Parties.

For Year One, the Company shall provide Seller with its forecasted Carton
Requirements within 30 days following the date of the Agreement; provided that
if such a forecast has not been completed or is otherwise not available, the
Carton Requirements for such year shall be determined on the basis of

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  

good faith negotiations between the Parties.

 

“Cartons Requirements” means the number of Cartons, for a given year, that the
Company forecasts it will need on a monthly basis over such year in connection
with the operation of the business of the Company.

Volume Requirement:    [****] Freight Terms    Cartons will be shipped and
delivered to the Company on terms and conditions set forth in the Cartons
Pass-Through Contract, unless otherwise agreed between the Parties. Yeast   
Description of Service:    Seller shall sell to and supply the Company with, and
the Company shall purchase from Seller, Yeast of the same type and quality
supplied to Grupo Modelo and its Affiliates as of the date hereof (the “Yeast”),
subject to the terms and conditions in this Schedule 3.02(a)(i) and in the
Agreement. Except as otherwise specified in this Schedule 3.02(a)(i) or in the
Agreement, Yeast shall be provided to Purchaser on terms and conditions
consistent with the past practice of the Company and Grupo Modelo (or an
applicable Affiliate thereof) regarding the supply of Yeast, for the 12
month-period prior to the Settlement Date, unless otherwise agreed by the
Parties. Price:    The price paid by the Company to Seller for Yeast shall be
[****] Volume Requirement    Seller shall supply the Company with Yeast in
accordance with its Yeast Requirements on the terms and conditions herein.
Forecast Notifications   

The Company shall provide Seller with its forecasted Yeast Requirements for Year
Two and Year Three at least 120 days prior to the end of Year One and Year Two,
respectively. The methodologies used in calculating the Yeast Requirements shall
be subject to good faith negotiations between the Parties. For Year One, the
Company shall provide Seller with its forecasted Yeast Requirements within 30
days following the date of the Agreement; provided that if such a forecast has
not been completed or is otherwise not available, the Yeast Requirements for
such year shall be determined on the basis of good faith negotiations between
the Parties.

 

“Yeast Requirements” means the amount of Yeast, for a given year, that the
Company forecasts it will need on a monthly basis over such year in connection
with the operation of the business of the Company.

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Volume Requirement:    [****] Freight Terms    Yeast will be shipped and
delivered to the Company on terms and conditions consistent with the past
practice of the Company and Grupo Modelo (or an applicable Affiliate thereof),
for the 12 month-period prior to the Settlement Date, for transactions of a
similar type and size, unless otherwise agreed between the Parties.

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule 3.02(a)(ii)

Fee Schedule3

Capitalized terms used herein shall have the meaning assigned to them in the
Agreement.

 

Service

  

Price

Brewery Operations Services

  

 

1. Seller would provide Purchaser a 3 full-time team consisting of:

 

•    1 ABI FTE expert in brewing and brewing quality4

 

•    2 supporting FTEs or equivalent (potentially from consulting firm familiar
with ABI’s operations)5

 

2. Seller would provide Purchaser the right to have up to 8 Brewery Operation
Services experts on call (subject to reasonable notice and availability), at
least two of which must be ABI employees at Purchaser’s request.6

  

 

1. Full-time team: [****] per month (including expenses)

 

2. Per diem for Brewery Operation Services experts on call:

 

•    For employees of ABI, [****] of the employee’s total compensation and
benefits expense to ABI, divided by [****].

 

•    For third parties, [****] of the total compensation and benefits expense
paid by ABI to an employee of equivalent seniority and expertise, divided by
[****].

Brewery Expansion Services

 

1. Seller will provide Purchaser with a

  

 

1. Retainer to have Brewery Expansion

 

3  Fees for services performed during the month that Closing Date takes place to
be applied pro rata.

4  The ABI FTE expert will hold a bachelor’s degree in engineering, speak fluent
English and have a minimum of ten years of experience in beer production,
processing, packaging and maintenance.

5  The supporting FTEs will each hold bachelor’s degrees, speak fluent English
and have experience in beer production, processing, packaging and maintenance,
along with a familiarity with Seller’s operations.

6  Candidates for these on call expert positions will hold bachelor’s degrees,
speak fluent English and have experience in brewing procurement, packaging,
energy and/or water and will be made available to Purchaser for the provision of
Brewery Operations Services for up to a maximum of eight (8) hours per week.

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

right to have experts on call.

 

2. Seller would provide Purchaser the right to have up to 8 Brewery Expansion
Services experts on call (subject to reasonable notice and availability), at
least two of which must be ABI employees at Constellation’s request.7

  

Services experts on call: [****] per month

 

2. Per diem for Brewery Expansion Services experts on call (once retainer is
exhausted):

 

•      For employees of ABI, [****] of the employee’s total compensation and
benefits expense to ABI, divided by [****].

 

•      For third parties, [****] of the total compensation and benefits expense
paid by ABI to an employee of equivalent seniority and expertise, divided by
[****].

Procurement and Logistics Transition Services8   

[****] per month (including expenses)

 

All prices described above will be increase by:

 

•       [****]

Other G&A Services   

[****] per month

 

All prices described above will be increase by:

 

•       [****]

 

 

 

7  Candidates for these on call expert positions will hold bachelor’s degrees,
speak fluent English and have experience in project management, operations,
engineering and/or finance. The two experts who are Seller employees will have a
minimum of 10 years of beer industry experience and will be made available to
Purchaser for the provision of Brewery Expansion Services for up to a maximum of
five (5) hours per week.

8  To meet its obligations to provide these services, Seller will appoint, or
cause to be appointed, an expert or group of experts who will be Purchaser’s
point of contact for the provision of these services. The expert or each of the
experts (as the case may be) will hold a bachelor’s degree, speak fluent English
and have relevant experience in procurement, supply, logistics and exports and
will be made available to Purchaser for the provision of Procurement and
Logistics Transition Services.

 

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

ILLUSTRATIVE EXAMPLE – TO BE CONFIRMED BY THE PARTIES

Supply Services Example – Bottles

[****]

[****] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits information subject to the confidentiality
request. Omissions are designated with brackets containing asterisks. As part of
our confidential treatment request, a complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.